Citation Nr: 1038091	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-39 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether termination of the Veteran's nonservice-connected 
disability pension benefits as of October 1, 2003, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 action by the Pension Management 
Center at a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Paul, Minnesota which terminated the 
Veteran's nonservice-connected disability pension benefits as of 
October 1, 2003.  Since the Veteran resides in California, 
however, jurisdiction has been transferred to the RO in Los 
Angeles, California.

The  issue of entitlement to a waiver of recovery of an 
overpayment of VA pension benefits calculated in the 
amount of $18,878.00, to include the question of whether 
the overpayment was properly created, has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ) or Committee on Waivers.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  By rating decision dated in August 2001, the Veteran was 
awarded pension benefits, effective April 3, 2001.

2.  In August 2003, the Veteran began receiving Social Security 
Administration (SSA) disability benefits in the amount of $916.00 
per month.  He did not inform VA of this income, creating an 
overpayment of his VA pension benefits.

3.  As of October 1, 2003, the Veteran's countable income for 
pension purposes exceeded the maximum annual limit of $9,690.00 
for a veteran with no dependents.

4.  The RO terminated Veteran's pension benefits, effective 
October 1, 2003.


CONCLUSION OF LAW

Termination of the Veteran's pension benefits effective October 
1, 2003, based on excessive income was proper.  38 U.S.C.A. § 
1521 (West 2002); 38 C.F.R. § 3.271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As the issue on appeal is controlled by the appellant's level of 
annual income, there is no medical controversy and development of 
any medical evidence would have no bearing on the decision.  The 
RO has obtained relevant information from the Social Security 
Administration (SSA).  There is no indication in the record that 
any additional evidence, relevant to the issue decided herein, is 
available or is not part of the claims file.  Pelegrini, 18 Vet. 
App. at 112.

As the case is controlled by the applicable laws and regulations 
rather than a dispute over the evidence, there is no reasonable 
possibility that further notice or assistance would aid in 
substantiating this claim.  Thus, any deficiencies of notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
provisions regarding notice and assistance is not required if no 
reasonable possibility exists that any notice or assistance would 
aid the appellant in substantiating the claim).

Analysis

Pension is payable to a veteran of a period of war who is 
permanently and totally disabled from nonservice-connected 
disability not the result of his or her own willful misconduct.  
Basic entitlement exists if, among other things, the veteran's 
countable income is not in excess of the applicable maximum 
annual pension rate specified in 38 C.F.R. § 3.23.  See 38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3).

Payments of VA nonservice-connected pension benefits are made at 
a specified annual maximum rate, reduced on a dollar-for- dollar 
basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521; 
38 C.F.R. §§ 3.3, 3.23.  Payments of any kind, from any source, 
shall be counted as income during the 12-month annualization 
period in which received, unless specifically excluded.  38 
C.F.R. §§ 3.271, 3.272.  

In determining annual income, all payments of any kind or from 
any source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  Recurring income, received or 
anticipated in equal amounts and at regular intervals such as 
weekly, monthly, quarterly and which will continue throughout an 
entire 12-month annualization period, will be counted as income 
during the 12-month annualization period in which it is received 
or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 12-
month annualization period following receipt of the income.  38 
C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring 
countable income received by a beneficiary shall be added to the 
beneficiary's annual rate of income for a 12-month annualization 
period commencing on the effective date on which the nonrecurring 
income is countable.  38 C.F.R. § 3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement to 
improved pension: welfare; maintenance; VA pension benefits, 
payments under Chapter 15, including accrued pension benefits; 
reimbursement for casualty loss; profit from sale of property; 
joint accounts (accounts in joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner); and medical expenses which have been paid in excess of 
five percent of the MAPR.  Income from Social Security 
Administration (SSA) disability benefits is not specifically 
excluded under 38 C.F.R. § 3.272, and therefore is included as 
countable income.

The rates of pension benefits are published in tabular form in 
Appendix B of Veterans Benefits Administration Manual M21- 1, and 
are given the same force and effect as if published in the Code 
of Federal Regulations.  38 C.F.R. § 3.21.  The maximum annual 
pension rate is adjusted from year to year.  The maximum annual 
rate of improved pension, effective from December 1, 2002, for a 
veteran without spouse or child was $9,690.00.  M21-1, Part I, 
Change 35, Appendix B.  

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Applying the facts 
in this case to the criteria set forth above, the Board finds 
that termination of the Veteran's pension benefits was proper 
effective October 1, 2003, based upon excessive income.

The Veteran was awarded pension benefits in a rating decision 
dated in August 2001.  The effective date of the award was April 
3, 2001.  In August 2003, the Veteran began receiving SSA 
disability benefits in the amount of $916.00 per month 
($10,992.00 per year).  He did not inform VA of this income, 
which exceeded the maximum annual pension rate (MAPR).  

In August 2005, VA informed the Veteran that it proposed to stop 
his pension benefits effective October 1, 2003.  He was given 60 
days in which to submit evidence showing why the adjustment 
should not be made.  He did not respond, and in November 2005 he 
was informed that the proposed action had been taken and that his 
VA pension benefits had been terminated effective October 1, 
2003, and that he was being switched to VA compensation as it was 
now the greater benefit.  The Veteran disagreed with the 
termination action, essentially arguing that he could not make 
ends meet without his pension payments.

After reviewing the evidence, the Board finds that the RO 
properly terminated the Veteran's pension effective October 1, 
2003, based upon excessive income.  38 C.F.R. § 3.660(a)(2) 
(where discontinuance of pension is required because of an 
increase in income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase occurred).  

While the Board is sympathetic to the Veteran's financial 
hardship, and recognizes his honorable service to his country, it 
is bound by the laws and regulations governing VA benefits.  
Because Congress prohibits the payment of VA pension to those 
whose countable income exceeds statutory limits, and the 
Veteran's income exceeds those limits, the Board finds that 
termination of the Veteran's benefits was proper and the claim is 
denied.


ORDER

Termination of the Veteran's pension benefits effective October 
1, 2003, based upon excessive income, was proper; and the appeal 
is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


